Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 8/19/2021 is acknowledged. Applicant’s assertion of inclusion of claims 11-12 have been analyzed, however found not persuasive as  the searches for the device and process inventions are not co-extensive and are distinct for product and process is in the distinct area of examination.
Claims 11-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/2021.
Drawings
The drawing disclosure is objected to because figures.7-9 are referred to as conventional i.e., prior art in the disclosure ([0028]-[0030]) but has not been marked up as Prior Art.
Corrected drawings are required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagami et al. (US 2003/0039080 A1; hereinafter Kagami).

Regarding Claim 1, Kagami (Fig.1-19B; specifically Fig.4) discloses a resistance change element comprising:
a first lead electrode (28); 
a resistance change layer (2) provided on the first lead electrode (28); and 
a second lead electrode (21) provided on the resistance change layer (2); wherein the surface of the first lead electrode (28) on the resistance change layer side (middle side) includes a first region (middle region), in which the resistance change layer (2) is provided, and a second region (left and right sides), which is a region other than the first region (middle region); and
in the second region, a second material (31/32) is unevenly distributed (shown), and the second material ([0094]) has a work function that is larger (all those material have high work functions) than that of a first material that configures the first lead electrode.  
Regarding Claim 2, The resistance change element according to Claim 1, Kagami (Fig.4) discloses wherein an injection layer (31/32) in which the second material is injected is provided in the second region (left and right regions) of the first lead electrode (28).  
Regarding Claim 3, The resistance change element according to Claim 1, Kagami (Fig.4) discloses wherein the work function of the second material (31/32) is 4.8 
Regarding Claim 4, The resistance change element according to Claim 1, Kagami (Fig.4) discloses wherein the second material (31/32; [0094]) is platinum or iridium.  
Regarding Claim 5,The resistance change element according to Claim 1, Kagami ([0082]-[0088]) discloses wherein the resistance change layer is a magnetoresistance effect laminated body.  
Regarding Claim 6, The resistance change element according to Claim 5, Kagami ([0082]-[0088]) discloses wherein the magnetoresistance effect laminated body is a TMR laminated body or a GMR laminated body.  
Regarding Claim 7, The resistance change element according to Claim 5, Kagami ([0090]) discloses comprising a bias magnetic field generator (31/32 include hard magnetic layers as bias layers) that is positioned to be interposed between the first lead electrode (28) and the second lead electrode (21) and in the vicinity of the side surface of the magnetoresistance effect laminated body (24 is not positioned on any sides of 2 and there is an insulating layer 33/34 in between them).  
Regarding Claim 8, The resistance change element according to Claim 1, Kagami (Fig.4) discloses wherein the resistance change layer (2; [0087]) is a metal oxide layer.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kagami in view of Applicant Admitted Prior Art (hereinafter AAPA).

Regarding Claim 9, Kagami as applied according to Claim 8, does not particularly discloses wherein the resistance change layer is a layer in which the resistance value is changed by the external temperature.  
AAPA ([0005]) discloses resistance change layer that is a layer in which the resistance value is changed by the external temperature.
Therefore it would have been obvious in the art before the filling of the application to have resistance change layer which its resistance value changes by the external temperature in order to use it as a thermistor (which is well known in the art).

Regarding Claim 10, Kagami as applied according to Claim 8, wherein the resistance change layer is a layer in which the resistance value is changed by a voltage applied on the first lead electrode or the second lead electrode.
Kagami does not particularly discloses wherein the resistance change layer is a layer in which the resistance value is changed by a voltage applied on the first lead electrode or the second lead electrode.  

Therefore it would have been obvious in the art before the filling of the application to have resistance change layer which its resistance value changes by a voltage applied on the first lead electrode or the second lead electrode (which is well known in the art).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
September 22, 2021